Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/29/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/366,678 is filed on 03/27/2019.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objection to the specification, the amendment is accepted and the previous objection is withdrawn.
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks to the objection to the drawing, the amendment is accepted and the previous objection is withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments using amended claims have been fully considered but they are nor persuasive because of the following reasons.
Applicant argues (pg. 12 line 4 from the bottom – pg. 14 line 6) that he claims disclose a non-abstract improvement in computer functionality, rather than an abstract idea and so there is no need to proceed to step 2 Analysis by asserting that the current application is similar to Enfish, which Court has determined as patent eligible.
Examiner respectfully submits that the current application cannot be treated as being similar to Enfish because the current application lacks the similar type of feature that Enfish discloses for showing an improvement to the computer technology. Enfish has a particular type of self-referential table, specific type of data structure, designed to improve the way a computer stores and retrieves data in memory. The structural change in the table helps to improve computer technology in term of memory access speed as well as achieving improvements of the database application technology. The current application appears missing specific type of data structure similar to Enfish for the improvement of basic computer functionality, i.e. memory read and write access. Rather, the current application optimizes its own computational complexity for using a neural network. The current application leverages, i.e. gets help from, computer technology rather than improving computer technology for the optimization of its operation. 
Current claims recite abstract ideas and fail to disclose a non-abstract improvement in computer functionality. Claims need to be analyzed further in step 2A-prong1, step-2A-pring-2, and step 2B as outlined in the latest PEG (Patent Eligibility Guideline) according to October 2019 update of PEG (see the updated office action below.) Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method comprising: (1.A)
training, by a training component, a neural network by using a permutation-invariant optimization metric to: (1.B)
calculate a pairwise distance between each of a plurality of elements of a first data and each of a plurality of elements of a second data; (1.C)
normalize each pairwise distance with a normalizing function to obtain a normalized value corresponding to each pairwise distance; (1.D)
de-normalize a summation of the normalized values of all pairwise distances between a single element of the second data and each element of the first data with a de-normalizing function to obtain each first value, for each element of the second data; (1.E)
estimate a summation of all first values for all elements of the second data; (1.F)
and use at least the summation of the all first values for the permutation-invariant optimization metric. (1.G)”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.C) ~ (1.F) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps involve mathematical calculations or formulas (See spec. [0041-0045, Fig. 4, 0046-0050, Fig. 5, 0051-0055, Fig. 6]) 
while highlighted limitation/step (1.B) and (1.G) are treated as belonging to a combination of Mental Process grouping and Mathematical Concept grouping as the limitation/step involve human judgement, observation or evaluation combined with Mathematical relationship, calculation and optimization (See spec. [0056-0061]). The limitation/step (1.B) “training neural network by using a permutation-invariant optimization metric” represents a combination of Mental Process and Mathematical Concept as the limitation/step involves human judgement, observation and evaluation combined with neural network, which is an abstract representation of mathematical / geometrical relationship between input, i.e. the permutation invariant optimization metric, and output.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer-implemented method” and “by a training component”;
In Claim 9: “An apparatus comprising a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations”;
In Claim 15: “A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations”:
As per claim 1, the additional element in the preamble “A computer-implemented method” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a general technology or field of use. The limitation/step “by a training component” represents a use of general computer component and it only adds insignificant extra solution to the judicial exception.
As per claim 9, the additional element in the preamble “An apparatus comprising a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a standard operation or field of use. The limitations/elements “a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations” represent general computer resource components and they are not particular.
As per claim 15, the additional element in the preamble “A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations” is not qualified for a patent eligible limitation because the computer program product or computer readable storage mediums does not belong to four categories of subject matter eligibility. (See MPEP 2106.03 Eligibility Step 1, software per se, signal per se).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See M-A, Peterson, Shevchenko, Ravanbakhsh and etc. under the list of prior art of record)
	Claims 1-20, therefore, are not patent eligible.

Allowable Subject Matter
	Claims 1, 9 and 15 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections if any.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 9 and 15, the closest prior art of record, Movshovitz-Attias (US 20190065899 A1), hereinafter ‘M-A’, Peterson (US 6446106 B1), Shevchenko (A. Shevchenko and A. Osokin, “Scaling Matters in Deep Structured-Prediction Models”, Cornell University, arXiv:1902.11088, https://doi.org/10.48550/arXiv.1902.11088, 28 Feb 2019), hereinafter “Shevchenko” and Ravanbakhsh (S. Ravanbakhsh and et al, “Deep Learning with Sets and Point Clouds”, Workshop track - ICLR 2017), hereinafter “Ravanbakhsh”, either singularly or in combination, fail to anticipate or render obvious limitations 
	“de-normalize a summation of the normalized values of all pairwise distances between a single element of the second data and each element of the first data with a de-normalizing function to obtain each first value, for each element of the second data;
	estimate a summation of all first values for all elements of the second data;
	and use at least the summation of the all first values for the permutation-invariant optimization metric“ in combination with other limitations.

M-A discloses 
	A computer-implemented method for training neural network, comprising: (Neural network … trained [0040], accelerating deep network training [0070], the machine-learned model 120 using various training or learning techniques [0105], the machine-learned distance model can be a deep neural network.[0113])
	calculating a pairwise distance between each of a plurality of elements of a first data and each of a plurality of elements of a second data; (a distance between a pair of … the input data points [0006], selecting informative pairs or triplets is important for successfully optimizing them and improving convergence rates [0028]).

However, M-A is silent regarding the above would be allowable limitations.

Peterson discloses normalizing value/operand and de-normalizing the sum .. to provide the reciprocal value of the binary input operand [claim 8], but is silent regarding the above would be allowable limitations.
Shevchenko discloses joint end-to-end training of the system using scaling algorithms [abs], but is silent regarding the above would be allowable limitations.

Ravanbakhsh discloses use of deep permutation-invariant networks through training to perform point-could classification and MNIST-digit summation, but is silent regarding the above would be allowable limitations.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865